Exhibit 10.14

MEDTRONIC, INC.

CHANGE OF CONTROL SEVERANCE PLAN – SECTION 16B OFFICERS

(As Amended and Restated as of January 26, 2015)

WHEREAS, Medtronic, Inc., a Minnesota corporation (the “Company”) previously
determined that it is in the best interests of the Company and its shareholders
to assure that the Company will have the continued dedication of certain key
employees, notwithstanding the possibility, threat or occurrence of a Change of
Control (as defined below) and in that regard adopted the Medtronic, Inc. Change
of Control Severance Plan (the “Plan”);

WHEREAS, the Company continues to believe that it is imperative to diminish the
inevitable distraction of such key employees by virtue of the personal
uncertainties and risks created by a pending or threatened Change of Control and
to encourage such key employees’ full attention and dedication to the Company
currently and in the event of any threatened or pending Change of Control, and
to provide such key employees with compensation and benefits arrangements upon a
Change of Control which are competitive with those of other corporations and
which ensure that the compensation and benefits expectations of such key
employees will be satisfied;

WHEREAS, on June 15, 2014, the Company entered into a Transaction Agreement with
Covidien plc and the other parties named therein to acquire Covidien through the
formation of a new holding company incorporated in Ireland that will be renamed
Medtronic plc (the “Transaction”); and

WHEREAS, technical changes to the Plan are required in connection with the
Transaction; and

NOW, THEREFORE, the Plan is hereby amended and restated as follows:

 

  1. Certain Definitions.

(a) The “Effective Date” shall mean the first date during the Change of Control
Period (as defined in Section l(b)) on which a Change of Control occurs.
Anything in this Plan to the contrary notwithstanding, if (i) an Executive’s (as
defined in Section 1(c)) employment with the Company is terminated by the
Company, (ii) the Date of Termination occurs prior to the date on which a Change
of Control occurs, and (iii) it is reasonably demonstrated by the Executive that
such termination of employment (A) was at the request of a third party who has
taken steps reasonably calculated to effect the Change of Control or
(B) otherwise arose in connection with or anticipation of the Change of Control,
then for all purposes of this Plan the “Effective Date” shall mean the date
immediately prior to such Date of Termination.

(b) The “Change of Control Period” shall mean the period commencing on May 1,
2014 and ending on the third anniversary of such date; provided, however, that
commencing on the date one year after the date hereof, and on each annual
anniversary of such date (such date and each annual anniversary thereof shall be
hereinafter referred to as the



--------------------------------------------------------------------------------

“Renewal Date”), unless previously terminated, the Change of Control Period
shall be automatically extended so as to terminate three years from such Renewal
Date, unless at least 60 days prior to the Renewal Date the Company shall
determine that the Change of Control Period shall not be so extended.

(c) “Executive” shall mean an individual who has been designated by the Board as
a Section 16 officer of Medtronic plc for purposes of the Securities Exchange
Act of 1934; provided, however, that no individual who is party to a severance,
employment or other agreement providing severance benefits upon a Change of
Control may be an Executive for purposes of the Plan.

(d) “Affiliate” shall mean any company controlled by, controlling or under
common control with the Company.

(e) “Medtronic plc” shall mean Medtronic plc, an Irish public limited company.

2. Change of Control. For the purpose of this Plan, a “Change of Control” shall
mean:

(a) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 30% or more of either (i) the
then-outstanding ordinary shares of Medtronic plc, par value $.0001, as such par
value may be adjusted from time to time (the “Outstanding Ordinary Shares”) or
(ii) the combined voting power of the then-outstanding voting securities of
Medtronic plc entitled to vote generally in the election of directors (the
“Outstanding Voting Securities”); provided, however, that, for purposes of this
Section 2(a), the following acquisitions shall not constitute a Change of
Control: (1) any acquisition directly from the Medtronic plc, (2) any
acquisition by Medtronic plc or any of its subsidiaries, (3) any acquisition by
any employee benefit plan (or related trust) sponsored or maintained by
Medtronic plc or any of its subsidiaries, (4) any acquisition by an underwriter
temporarily holding securities pursuant to an offering of such securities or
(5) any acquisition pursuant to a transaction that complies with clauses (i),
(ii) and (iii) of Section 2(c); or

(b) Individuals who, as of the date hereof, constitute the Board of Directors of
Medtronic plc (the “Incumbent Directors”) cease for any reason to constitute at
least a majority of the Board of Directors of Medtronic plc (the “Board”);
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by Medtronic plc’s
shareholders, was approved by a vote of at least a majority of the Incumbent
Directors then on the Board shall be considered as though such individual was an
Incumbent Director, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of either an actual or
threatened election contest or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board; or

 

2



--------------------------------------------------------------------------------

(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation (or similar corporate transaction) involving Medtronic plc or any
of its subsidiaries, a sale or other disposition of all or substantially all of
the assets of Medtronic plc, or the acquisition of assets or stock of another
entity by Medtronic plc or any of its subsidiaries (each, a “Business
Combination”), in each case, unless, immediately following such Business
Combination, (i) substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Outstanding Ordinary Shares and the
Outstanding Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of, respectively, the
then-outstanding ordinary shares (or, for a non-corporate entity, equivalent
securities) and the then-outstanding voting securities entitled to vote
generally in the election of directors (or, for a non-corporate entity,
equivalent governing body), as the case may be, of (A) the entity resulting from
such Business Combination (the “Surviving Corporation”) or (B) if applicable,
the ultimate parent entity that directly or indirectly has beneficial ownership
of 80% or more of the voting securities eligible to elect directors of the
Surviving Corporation (the “Parent Corporation”), in substantially the same
proportion as their ownership, immediately prior to the Business Combination, of
the Outstanding Ordinary Shares and the Outstanding Voting Securities, as the
case may be, (ii) no person (other than any employee benefit plan (or related
trust) sponsored or maintained by the Surviving Corporation or the Parent
Corporation), is or becomes the beneficial owner, directly or indirectly, of 30%
or more of the outstanding ordinary shares and the total voting power of the
outstanding voting securities eligible to elect directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation)
and (iii) at least a majority of the members of the board of directors of the
Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) following the consummation of the Business Combination were
Incumbent Directors at the time of the Board’s approval of the execution of the
initial agreement providing for such Business Combination; or

(d) Approval by the shareholders of Medtronic plc of a complete liquidation or
dissolution of Medtronic plc.

For the avoidance of doubt, any one or more of the above events may be effected
pursuant to (A) compromise or arrangement sanctioned by the court under section
201 of the Companies Act 1963 of the Republic of Ireland or (B) section 204 of
the Companies Act 1963 of the Republic of Ireland.

3. Employment Period. The Company shall continue each Executive in its employ
for the period commencing on the Effective Date and ending on the third
anniversary of the Effective Date (the “Employment Period”), provided that
nothing stated in this Plan shall restrict the right of the Company or the
Executive at any time to terminate the Executive’s employment, subject to the
obligations of the Company provided for in this Plan in the event of such
terminations. The Employment Period with respect to an Executive shall terminate
upon such Executive’s termination of employment for any reason.

 

  4. Terms of Employment.

 

  (a) Position and Duties.

(i) During the Employment Period, (A) each Executive’s position (including
titles and reporting requirements), authority, duties and responsibilities shall
be at least commensurate in all material respects with the most significant of
those held, exercised and

 

3



--------------------------------------------------------------------------------

assigned at any time during the 90-day period immediately preceding the
Effective Date; and (B) each Executive’s services shall be performed at the
location where such Executive was employed immediately preceding the Effective
Date or any office or location less than 50 miles from such location.

(ii) Except as otherwise expressly provided in this Plan, during the Employment
Period, and excluding any periods of vacation and sick leave to which an
Executive is entitled, each Executive agrees, by acceptance of his or her
participation in the Plan, to devote reasonable attention and time during normal
business hours to the business and affairs of the Company. During the Employment
Period, it shall not be a violation of this Plan for each Executive to (A) serve
on corporate, civic or charitable boards or committees, (B) deliver lectures,
fulfill speaking engagements or teach at educational institutions and (C) manage
personal investments, so long as such activities do not significantly interfere
with the performance of such Executive’s responsibilities as an employee of the
Company in accordance with this Plan. It is expressly understood and agreed that
to the extent that any such activities have been conducted by such Executive
prior to the Effective Date, the continued conduct of such activities (or the
conduct of activities similar in nature and scope thereto) subsequent to the
Effective Date shall not thereafter be deemed to interfere with the performance
of such Executive’s responsibilities to the Company.

 

  (b) Compensation.

(i) Base Salary. During the Employment Period, each Executive shall receive an
annual base salary (“Annual Base Salary”) at an annual rate at least equal to 12
times the highest monthly base salary paid or payable, including any base salary
that has been earned but deferred, to such Executive by the Company and its
Affiliates in respect of the 12-month period immediately preceding the month in
which the Effective Date occurs. The Annual Base Salary shall be paid at such
intervals as the Company pays executive salaries generally. During the
Employment Period, the Annual Base Salary shall be reviewed at least annually
and shall be increased at any time and from time to time as shall be
substantially consistent with increases in base salary generally awarded in the
ordinary course of business to other peer executives of the Company and its
Affiliates. Any increase in Annual Base Salary shall not serve to limit or
reduce any other obligation to an Executive under this Plan. Annual Base Salary
shall not be reduced after any such increase and the term “Annual Base Salary”
as utilized in this Plan shall refer to Annual Base Salary as so increased.

(ii) Annual Incentive Payments. In addition to Annual Base Salary, each
Executive shall be paid, for each fiscal year ending during the Employment
Period, an annual bonus (“Annual Bonus”) in cash at least equal to such
Executive’s average annual or annualized (for any fiscal year consisting of less
than 12 full months or with respect to which such Executive has been employed by
the Company for less than 12 full months) award earned by such Executive,
including any award earned but deferred, under the Company’s Executive Incentive
Plan, as amended from time to time prior to the Effective Date (or under any
predecessor, successor or replacement annual incentive plan of the Company or
any of its Affiliates), for the last three fiscal years immediately preceding
the fiscal year in which the Effective Date occurs (the “Three-Year Average
Bonus”). If such Executive has not been eligible to earn, or has not been
employed, for each of the last three fiscal years immediately preceding

 

4



--------------------------------------------------------------------------------

the fiscal year during which the Effective Date occurs but has earned a bonus
for at least one fiscal year during the last three fiscal years immediately
preceding the fiscal year during which the Effective Date occurs, the
“Three-Year Average Bonus” shall mean the average of any annual or annualized
bonus actually earned over any such years. If such Executive has not been
eligible to earn, or has not received, such a bonus for any fiscal year prior to
the Effective Date, the “Three-Year Average Bonus” shall mean such Executive’s
Target Annual Bonus for the year during which the Effective Date occurs. Each
such Annual Bonus shall be paid no later than two and a half months after the
end of the fiscal year for which the Annual Bonus is awarded, unless such
Executive shall elect to defer the receipt of such Annual Bonus pursuant to an
arrangement that meets the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”).

(iii) Long-Term Cash and Equity Incentives, Savings Plans and Retirement Plans.
During the Employment Period, each Executive shall be entitled to participate in
all long-term cash incentive, equity incentive, savings and retirement plans,
practices, policies and programs (any such arrangement a “Benefit Plan” for
purposes of this Plan) applicable generally to other peer executives of the
Company and its Affiliates, but in no event shall such Benefit Plans provide
such Executive with incentive opportunities (measured with respect to both
regular and special incentive opportunities, to the extent, if any, that such
distinction is applicable), savings opportunities and retirement benefit
opportunities, in each case, less favorable, in the aggregate, than the most
favorable of those provided by the Company and its Affiliates for such Executive
under such Benefit Plans as in effect at any time during the 90-day period
immediately preceding the Effective Date or, if more favorable to such
Executive, those provided generally at any time after the Effective Date to
other peer executives of the Company and its Affiliates.

(iv) Welfare Benefit Plans. During the Employment Period, each Executive and/or
each Executive’s family, as the case may be, shall be eligible for participation
in and shall receive all benefits under welfare Benefit Plans provided by the
Company and its Affiliates (including, without limitation, medical,
prescription, dental, disability, salary continuance, employee life, group life,
accidental death and travel accident insurance Benefit Plans) to the extent
applicable generally to other peer executives of the Company and its Affiliates,
but in no event shall such Benefit Plans provide such Executive with benefits
which are less favorable, in the aggregate, than the most favorable of such
Benefit Plans in effect for such Executive at any time during the 90-day period
immediately preceding the Effective Date or, if more favorable to such
Executive, those provided generally at any time after the Effective Date to
other peer executives of the Company and its Affiliates.

(v) Expenses. During the Employment Period, each Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by such
Executive in accordance with the most favorable policies, practices and
procedures of the Company and its Affiliates in effect for such Executive at any
time during the 90-day period immediately preceding the Effective Date or, if
more favorable to such Executive, as in effect generally at any time thereafter
with respect to other peer executives of the Company and its Affiliates.

 

5



--------------------------------------------------------------------------------

(vi) Business Allowance. During the Employment Period, each Executive shall be
entitled to a business allowance in accordance with the most favorable Benefit
Plans of the Company and its Affiliates in effect for such Executive at any time
during the 90-day period immediately preceding the Effective Date or, if more
favorable to such Executive, as in effect generally at any time thereafter with
respect to other peer executives of the Company and its Affiliates.

(vii) Office and Support Staff. During the Employment Period, each Executive
shall be entitled to an office or offices of a size and with furnishings and
other appointments, and to exclusive personal secretarial and other assistance,
at least equal to the most favorable of the foregoing provided to such Executive
by the Company and its Affiliates at any time during the 90-day period
immediately preceding the Effective Date or, if more favorable to such
Executive, as provided generally at any time thereafter with respect to other
peer executives of the Company and its Affiliates.

(viii) Vacation. During the Employment Period, such Executive shall be entitled
to paid vacations in accordance with the most favorable Benefit Plans of the
Company and its Affiliates as in effect for such Executive at any time during
the 90-day period immediately preceding the Effective Date or, if more favorable
to such Executive, as in effect generally at any time thereafter with respect to
other peer executives of the Company and its Affiliates.

 

  5. Termination of Employment.

(a) Death or Disability. An Executive’s employment shall terminate automatically
upon an Executive’s death during the Employment Period. If the Company
determines in good faith that the Disability of an Executive has occurred during
the Employment Period (pursuant to the definition of Disability set forth
below), it may give to such Executive written notice in accordance with
Section 12(b) of this Plan of its intention to terminate such Executive’s
employment. In such event, such Executive’s employment with the Company shall
terminate on the 30th day after receipt of such notice by the Executive (the
“Disability Effective Date”), provided that, within the 30 days after such
receipt, the Executive shall not have returned to full-time performance of the
Executive’s duties. For purposes of this Plan, “Disability” shall mean the
absence of the Executive from the Executive’s duties with the Company and its
Affiliates on a full-time basis for 180 consecutive days as a result of
incapacity due to mental or physical illness which is determined to be total and
permanent by a physician selected by the Company or its insurers and acceptable
to the Executive or the Executive’s legal representative (such agreement as to
acceptability not to be unreasonably withheld).

(b) Cause. (i) The Company may terminate an Executive’s employment during the
Employment Period with or without Cause. For purposes of this Plan, “Cause”
shall mean (A) repeated violations by the Executive of the Executive’s
obligations under Section 4(a) of this Plan (other than as a result of
incapacity due to physical or mental illness) which are demonstrably willful and
deliberate on the Executive’s part, which are not remedied in a reasonable
period of time after receipt of written notice from the Company specifying such
violations; (B) the conviction of the Executive of, or the Executive’s plea of
guilty or no contest with respect to, a felony involving moral turpitude; or
(C) the Executive’s willful engagement in malfeasance, dishonesty, fraud or
gross misconduct that is intended to, or does, result in a material detrimental
effect on the reputation, business or financial condition of the Company or its
Affiliates.

 

6



--------------------------------------------------------------------------------

(ii) For purposes of Section 5(b)(i)(A) and Section 5(b)(i)(C) of this Plan, no
act, or failure to act, on the part of the Executive shall be considered
“willful” unless it is done, or omitted to be done, by the Executive in bad
faith and without reasonable belief that the Executive’s action or omission was
in the best interests of the Company and its Affiliates. Any act, or failure to
act, based upon (A) authority given pursuant to a resolution duly adopted by the
Board, or if the Company is not the ultimate parent corporation of its
Affiliates and is not publicly traded, the board of directors of the Parent
Corporation (the “Applicable Board”), (B) the instructions of the Chief
Executive Officer of the Company or the Parent Corporation or a senior officer
of the Company or the Parent Corporation or (C) the advice of counsel for the
Company or the Parent Corporation shall be conclusively presumed to be done, or
omitted to be done, by the Executive in good faith and in the best interests of
the Company and its Affiliates. The cessation of employment of the Executive
shall not be deemed to be for Cause unless and until there shall have been
delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters of the entire membership of the
Applicable Board (excluding the Executive, if the Executive is a member of the
Applicable Board) at a meeting of the Applicable Board called and held for such
purpose (after reasonable notice is provided to the Executive and the Executive
is given an opportunity, together with counsel for the Executive, to be heard
before the Applicable Board), finding that, in the good faith opinion of the
Applicable Board, the Executive is guilty of the conduct described in
Section 5(b)(i)(A) and Section 5(b)(i)(C) of this Plan, and specifying the
particulars thereof in detail.

(c) Good Reason. An Executive’s employment may be terminated by the Executive
for Good Reason or by the Executive voluntarily without Good Reason. For
purposes of this Plan, “Good Reason” shall mean:

(i) the assignment to the Executive of any duties inconsistent in any respect
with the Executive’s position (including titles and reporting requirements),
authority, duties or responsibilities as contemplated by Section 4(a) of this
Plan, or any diminution in such position, authority, duties or responsibilities
(whether or not occurring solely as a result of Medtronic plc ceasing to be a
publicly traded entity or becoming a subsidiary), excluding for this purpose an
isolated, insubstantial and inadvertent action not taken in bad faith and that
is remedied by the Company promptly after receipt of notice thereof given by the
Executive;

(ii) any failure by the Company to comply with any of the provisions of
Section 4(b) of this Plan, other than an isolated, insubstantial and inadvertent
failure not occurring in bad faith and that is remedied by the Company promptly
after receipt of notice thereof given by the Executive;

(iii) the Company’s requiring the Executive to be based at any office or
location other than that described in Section 4(a)(i)(B) of this Plan or the
Company’s requiring the Executive to travel on Company business to a
substantially greater extent than required immediately prior to the Effective
Date;

 

7



--------------------------------------------------------------------------------

(iv) any purported termination by the Company of the Executive’s employment
otherwise than as expressly permitted by this Plan; or

(v) any failure by the Company to comply with and satisfy Section 11(c) of this
Plan.

The Executive’s mental or physical incapacity following the occurrence of an
event described above in clauses (i) through (v) shall not affect the
Executive’s ability to terminate employment for Good Reason. The Executive shall
not be deemed to have resigned for Good Reason unless (A) the Executive provides
written notice to the Company of the existence of the Good Reason event within
ninety (90) days after its initial occurrence; (B) the Company is provided with
thirty (30) days after receipt of such notice in which to cure such Good Reason
event and fails to do so; and (C) the Executive effectively terminates
employment within one hundred eighty (180) days following the occurrence of the
non-cured Good Reason event.

(d) Notice of Termination. Any termination by the Company for Cause, or by the
Executive for Good Reason, shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 12(b) of this Plan. For
purposes of this Plan, a “Notice of Termination” means a written notice which
(i) indicates the specific termination provision in this Plan relied upon,
(ii) to the extent applicable, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (iii) if the Date of Termination
(as defined herein) is other than the date of receipt of such notice, specifies
the Date of Termination (which Date of Termination shall be not more than 30
days after the giving of such notice). The failure by the Executive or the
Company to set forth in the Notice of Termination any fact or circumstance that
contributes to a showing of Good Reason or Cause, respectively, shall not waive
any right of the Executive or the Company, respectively, hereunder or preclude
the Executive or the Company from asserting such fact or circumstance in
enforcing the Executive’s or the Company’s respective rights hereunder.

(e) Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company for Cause, or by the Executive for Good
Reason, the date of receipt of the Notice of Termination or any later date
specified in the Notice of Termination, as the case may be, (ii) if the
Executive’s employment is terminated by the Company other than for Cause or
Disability or death, the Date of Termination shall be the date on which the
Company notifies the Executive of such termination, (iii) if the Executive
resigns without Good Reason, the date on which the Executive notifies the
Company of such termination and (iv) if the Executive’s employment is terminated
by reason of death or Disability, the Date of Termination shall be the date of
death of the Executive or the Disability Effective Date, as the case may be.
Notwithstanding the foregoing, in no event shall the Date of Termination occur
until the Executive experiences a “separation from service” within the meaning
of Section 409A of the Code, and the date on which such separation from service
takes place shall be the “Date of Termination.”

 

8



--------------------------------------------------------------------------------

  6. Obligations of the Company upon Termination.

(a) Good Reason; Other Than for Cause, Death or Disability. If, during the
Employment Period, the Company terminates an Executive’s employment other than
for Cause, death or Disability or an Executive terminates employment for Good
Reason, in lieu of further payments pursuant to Section 4(b) of this Plan with
respect to periods following the Date of Termination, and subject to the
execution (within 45 days following the Executive’s termination of employment)
and non-revocation of a release in substantially the form used by the Company
for substantially similar employees of the Company immediately prior to the
Change of Control:

(i) the Company shall pay to the Executive in a lump sum in cash within 60 days
after the Date of Termination (provided, however, that if the release revocation
period spans two years, to the extent required by Section 409A of the Code, the
amounts shall be paid in the second of the two years) the aggregate of the
following amounts:

(A) the sum of (1) the Executive’s Annual Base Salary through the Date of
Termination, and (2) any accrued vacation pay, in each case, to the extent not
theretofore paid (the sum of the amounts described in subclauses (1) and (2),
the “Accrued Obligations”);

(B) an amount equal to the product of (1) the higher of (I) the Three-Year
Average Bonus and (II) the Annual Bonus paid or payable, including any portion
thereof that has been earned but deferred (and annualized for any fiscal year
consisting of less than 12 full months or during which the Executive has been
employed for less than 12 full months), for the most recently completed fiscal
year during the Employment Period, if any (such higher amount, the “Highest
Annual Bonus”), and (2) a fraction, the numerator of which is the number of days
in the current fiscal year through the Date of Termination, and the denominator
of which is 365, in lieu of any amounts otherwise payable pursuant to the
Executive Incentive Plan solely with respect to the year in which the Date of
Termination occurs (the “Pro-Rata Incentive Payment”); and

(C) the amount equal to the product of (1) three; and (2) the sum of (x) the
Executive’s Annual Base Salary, and (y) the Highest Annual Bonus; and

(ii) the Executive’s benefits under the Company’s tax qualified retirement plan
(the “Retirement Plan”) and any excess or supplemental retirement plan in which
the Executive participates as of the Effective Date (or if more favorable to the
Executive, as of the Date of Termination) (collectively, the “NRPS”) shall be
calculated assuming that the Executive’s employment had continued for three
years following the Date of Termination (such three-year period, the
“Continuation Period”) and that during such period the Executive received
service credit for all purposes under such plans and the Executive’s age
increased by the number of years that the Executive is deemed to be so employed;
provided, however, that in no event shall the Executive be entitled to age or
service credit, as a result of the application of this Section 6(a)(ii), beyond
the maximum age or maximum number of years of service credit, as applicable,
permitted under the Retirement Plan or the NRPS; and

(iii) for the Continuation Period, or such longer period as any plan, program,
practice or policy may provide (the “Benefit Continuation Period”), the Company
shall provide health care and life insurance benefits to the Executive and/or
the Executive’s family at

 

9



--------------------------------------------------------------------------------

least equal to, and at the same after-tax cost to the Executive and/or the
Executive’s family (taking into account any applicable required employee
contributions), as those which would have been provided to them in accordance
with the Benefit Plans providing health care and life insurance benefits and at
the benefit level described in Section 4(b)(iv) of this Plan if the Executive’s
employment had not been terminated; provided, however, that the health care
benefits provided during the Benefit Continuation Period shall be provided in
such a manner that such benefits (and the costs and premiums thereof) are
excluded from the Executive’s income for federal income tax purposes and, if the
Company reasonably determines that providing continued coverage under one or
more of its health care benefit plans contemplated herein could be taxable to
the Executive, the Company shall provide such benefits at the level required
hereby through the purchase of individual insurance coverage; provided, further,
that if the Executive becomes re-employed with another employer and is eligible
to receive health care and life insurance benefits under another
employer-provided plan, the health care and life benefits provided hereunder
shall be secondary to those provided under such other plan during such
applicable period of eligibility. Following the end of the Benefit Continuation
Period, the Executive shall be eligible for continued health coverage as
required by Section 4980B of the Code or other applicable law (“COBRA
Coverage”), as if the Executive’s employment with the Company had terminated as
of the end of such period, and the Company shall take such actions as are
necessary to cause such COBRA Coverage not to be offset by the provision of
benefits under this Section 6(a)(iii) and to cause the period of COBRA Coverage
to commence at the end of the Benefit Continuation Period. For purposes of
determining eligibility (but not the time of commencement of benefits) of the
Executive for retiree welfare benefits pursuant to the retiree welfare Benefit
Plans, the Executive shall be considered to have remained employed until the end
of the Employment Period (disregarding for purposes of such definition the
Executive’s termination of employment) and to have retired on the last day of
such period, and the Company shall cause the Executive to be eligible to
commence in the applicable retiree welfare Benefit Plans as of the applicable
benefit commencement date; and

(iv) except as otherwise set forth in the last sentence of Section 7, to the
extent not theretofore paid or provided, the Company shall timely pay or provide
to the Executive any other amounts or benefits that the Executive is otherwise
entitled to receive under any other plan, program, practice, policy, contract,
arrangement or agreement of the Company or its Affiliates (such other amounts
and benefits, the “Other Benefits”).

Notwithstanding the foregoing provisions of Section 6(a)(i), in the event that
(A) the Executive is terminated (1) following a Change of Control but prior to a
change in ownership or control of the Company within the meaning of Section 409A
of the Code, or (2) more than two years following a change in ownership or
control of the Company within the meaning of Section 409A of the Code, amounts
payable to the Executive under Sections 6(a)(i)(B) and (C), to the extent not in
excess of the amount that the Executive would have received under any other
pre-Change of Control severance plan or arrangement with the Company had such
plan or arrangement been applicable, shall be paid at the time and in the manner
provided by such plan or arrangement, and the remainder shall be paid to the
Executive in accordance with the provisions of this Agreement; and (B) the
Executive is a “specified employee” within the meaning of Section 409A of the
Code (as determined in accordance with the methodology established by the
Company as in effect on the Date of Termination) (a “Specified Employee”),
amounts that would otherwise be payable under Section 6(a)(i) during the
six-month period

 

10



--------------------------------------------------------------------------------

immediately following the Date of Termination (other than the Accrued
Obligations) shall instead be paid, with interest on any delayed payment at the
applicable federal rate provided for in Section 7872(f)(2)(A) of the Code
(“Interest”), on the first business day after the date that is six months
following the Executive’s “separation from service” within the meaning of
Section 409A of the Code (the “409A Payment Date”).

(b) Death. If an Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, the Company shall provide the
Executive’s estate or beneficiaries with the Accrued Obligations, the Pro-Rata
Incentive Payment and the timely payment or delivery of the Other Benefits, and
shall have no other severance obligations under this Plan. The Accrued
Obligations shall be paid to the Executive’s estate or beneficiary, as
applicable, in a lump sum in cash within 30 days of the Date of Termination.
With respect to the provision of the Other Benefits, the term “Other Benefits”
as used in this Section 6(b) shall include, without limitation, and the
Executive’s estate and/or beneficiaries shall be entitled to receive, benefits
at least equal to the most favorable benefits provided by the Company and its
Affiliates to the estates and beneficiaries of peer executives of the Company
and its Affiliates under such Benefit Plans relating to death benefits, if any,
as in effect with respect to other peer executives and their beneficiaries at
any time during the 90-day period immediately preceding the Effective Date or,
if more favorable to the Executive’s estate and/or the Executive’s
beneficiaries, as in effect on the date of the Executive’s death with respect to
other peer executives of the Company and its Affiliates and their beneficiaries.

(c) Disability. If an Executive’s employment is terminated by reason of the
Executive’s Disability during the Employment Period, the Company shall provide
the Executive with the Accrued Obligations and the Pro-Rata Incentive Payment
and the timely payment or delivery of the Other Benefits in accordance with the
terms of the underlying plans or agreements, and shall have no other severance
obligations under this Plan. The Accrued Obligations and the Pro-Rata Incentive
Payment shall be paid to the Executive in a lump sum in cash within 30 days of
the Date of Termination, provided that in the event that the Executive is a
Specified Employee, the Pro-Rata Incentive Payment shall be paid, with Interest,
to the Executive on the 409A Payment Date. With respect to the provision of the
Other Benefits, the term “Other Benefits” as used in this Section 6(c) shall
include, and the Executive shall be entitled after the Disability Effective Date
to receive, disability and other benefits at least equal to the most favorable
of those generally provided by the Company and its Affiliates to disabled
executives and/or their families in accordance with such Benefit Plans relating
to disability, if any, as in effect generally with respect to other peer
executives and their families at any time during the 90-day period immediately
preceding the Effective Date or, if more favorable to the Executive and/or the
Executive’s family, as in effect at any time thereafter generally with respect
to other disabled peer executives of the Company and its Affiliates and their
families.

(d) Cause; Other Than for Good Reason. If an Executive’s employment is
terminated for Cause during the Employment Period, the Company shall provide to
the Executive (i) the Accrued Obligations and (ii) the Other Benefits, in each
case to the extent theretofore unpaid, and shall have no other severance
obligations under this Plan. If an Executive voluntarily terminates employment
during the Employment Period, excluding a termination for Good Reason, the
Company shall provide to the Executive the Accrued Obligations and the Pro-Rata
Incentive Payment and the timely payment or delivery of the Other Benefits, and
shall have

 

11



--------------------------------------------------------------------------------

no other severance obligations under this Plan. In such case, the Accrued
Obligations and the Pro-Rata Incentive Payment shall be paid to the Executive in
a lump sum in cash within 30 days of the Date of Termination, provided that in
the event that the Executive is a Specified Employee, the Pro-Rata Incentive
Payment shall be paid, with Interest, to the Executive on the 409A Payment Date.

7. Non-Exclusivity of Rights. Nothing in this Plan shall prevent or limit an
Executive’s continuing or future participation in any plan, program, policy or
practice provided by the Company or any of its Affiliates (other than
participation in any severance plan upon an Executive’s termination of
employment during the Employment Period) and for which an Executive may qualify,
nor, subject to Section 12(f) of this Plan, shall anything herein limit or
otherwise affect such rights as an Executive may have under any contract or
agreement with the Company or any of its Affiliates. Amounts which are vested
benefits or which an Executive is otherwise entitled to receive under any plan,
policy, practice or program of or any contract or agreement with the Company or
any of its Affiliates at or subsequent to the Date of Termination shall be
payable in accordance with such plan, policy, practice or program or contract or
agreement except as explicitly modified by this Plan. Without limiting the
generality of the foregoing, an Executive’s resignation under this Plan with or
without Good Reason, shall in no way affect an Executive’s ability to terminate
employment by reason of the Executive’s “retirement” under any compensation and
benefits plans, programs or arrangements of its Affiliates, including without
limitation any retirement or pension plans or arrangements or to be eligible to
receive benefits under any compensation or benefit plans, programs or
arrangements of its Affiliates, including without limitation any retirement or
pension plan or arrangement of its Affiliates or substitute plans adopted by the
Company or its successors, and any termination which otherwise qualifies as Good
Reason shall be treated as such even if it is also a “retirement” for purposes
of any such plan. Notwithstanding the foregoing, if an Executive receives
payments and benefits pursuant to Section 6(a) of this Plan, the Executive shall
not be entitled to any other severance pay or benefits under any severance plan,
program or policy of the Company or its Affiliates, unless expressly provided
therein in a specific reference to this Plan.

8. Full Settlement; Legal Fees. The Company’s obligation to make the payments
provided for in this Plan and otherwise to perform its obligations hereunder
shall not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action which the Company may have against the Executive or
others. In no event shall an Executive be obligated to seek other employment or
take any other action by way of mitigation of the amounts payable to the
Executive under any of the provisions of this Plan and such amounts shall not be
reduced whether or not an Executive obtains other employment. The Company agrees
to pay as incurred (within 10 days following the Company’s receipt of an invoice
from an Executive) at any time from the Effective Date of this Plan through the
Executive’s remaining lifetime (or, if longer, through the 20th anniversary of
the Effective Date), to the full extent permitted by law, all legal fees and
expenses which the Executive may reasonably incur as a result of any contest by
the Company, the Executive or others of the validity or enforceability of, or
liability under, any provision of this Plan or any guarantee of performance
thereof (including as a result of any contest by the Executive about the amount
of any payment pursuant to this Plan), plus, in each case, Interest, provided
that the Executive shall have submitted an invoice for such fees and expenses at
least 10 days before the end of the calendar year next following the calendar
year in

 

12



--------------------------------------------------------------------------------

which such fees and expenses were incurred (any such fees, expenses and Interest
paid to the Executive, the “Legal Fee Reimbursements”). The amount of such Legal
Fee Reimbursements that the Company is obligated to pay in any given calendar
year shall not affect the Legal Fee Reimbursements that the Company is obligated
to pay in any other calendar year. Notwithstanding the foregoing, if it is
ultimately determined that the Executive has not prevailed on at least one
material item with respect to a contest brought by the Executive, then the
Executive shall repay any such Legal Fee Reimbursements with respect to such
contest to the Company within sixty (60) days following such determination.

 

  9. Reduction of Payments in Certain Circumstances.

(a) Anything in this Plan to the contrary notwithstanding, in the event
PricewaterhouseCoopers or such other nationally recognized certified public
accounting firm as may be designated by the Company (the “Accounting Firm”)
shall determine that receipt of all payments or distributions by the Company or
its Affiliates in the nature of compensation to or for the Executive’s benefit,
whether paid or payable pursuant to this Plan or otherwise (a “Payment”) would
subject an Executive to the excise tax under Section 4999 of the Code, the
Accounting Firm shall determine whether to reduce any of the Payments paid or
payable pursuant to this Plan (the “Plan Payments”) to the Reduced Amount (as
defined below). The Plan Payments shall be reduced to the Reduced Amount only if
the Accounting Firm determines that the Executive would have a greater Net
After-Tax Receipt (as defined below) of aggregate Payments if the Executive’s
Plan Payments were reduced to the Reduced Amount. If the Accounting Firm
determines that the Executive would not have a greater Net After-Tax Receipt of
aggregate Payments if the Executive’s Plan Payments were so reduced, the
Executive shall receive all Plan Payments to which the Executive is entitled
under this Plan. For purposes of this Section 9, (i) “Reduced Amount” shall mean
the greatest amount of Plan Payments that can be paid that would not result in
the imposition of the excise tax under Section 4999 of the Code if the
Accounting Firm determines to reduce Plan Payments pursuant to Section 9(a); and
(ii) “Net After-Tax Receipt” shall mean the present value (as determined in
accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of a
Payment net of all taxes imposed on the Executive with respect thereto under
Sections 1 and 4999 of the Code and under applicable state and local laws,
determined by applying the highest marginal rate under Section 1 of the Code and
under state and local laws which applied to the Executive’s taxable income for
the immediately preceding taxable year, or such other rate(s) as the Accounting
Firm determined to be likely to apply to the Executive in the relevant tax
year(s).

(b) If the Accounting Firm determines that aggregate Plan Payments should be
reduced to the Reduced Amount, the Company shall promptly give the Executive
notice to that effect and a copy of the detailed calculation thereof. All
determinations made by the Accounting Firm under this Section 9 shall be binding
upon the Company and the Executive and shall be made as soon as reasonably
practicable and in no event later than fifteen (15) days following the Date of
Termination. For purposes of reducing the Plan Payments to the Reduced Amount,
only amounts payable under this Plan (and no other Payments) shall be reduced.
The reduction of the amounts payable hereunder, if applicable, shall be made by
reducing the payments and benefits under the following sections in the following
order: (i) Section 6(a)(1)(C), (ii) Section 6(a)(1)(B), (iii) Section 6(a)(iii)
and (iv) Section 6(a)(ii). All fees and expenses of the Accounting Firm shall be
borne solely by the Company.

 

13



--------------------------------------------------------------------------------

(c) As a result of the uncertainty in the application of Section 4999 of the
Code at the time of the initial determination by the Accounting Firm hereunder,
it is possible that amounts will have been paid or distributed by the Company to
or for the benefit of the Executive pursuant to this Plan which should not have
been so paid or distributed (“Overpayment”) or that additional amounts which
will have not been paid or distributed by the Company to or for the benefit of
the Executive pursuant to this Plan could have been so paid or distributed
(“Underpayment”), in each case, consistent with the calculation of the Reduced
Amount hereunder. In the event that the Accounting Firm, based upon the
assertion of a deficiency by the Internal Revenue Service against either the
Company or the Executive which the Accounting Firm believes has a high
probability of success determines that an Overpayment has been made, the
Executive shall pay any such Overpayment to the Company together with interest
at the applicable federal rate provided for in Section 7872(f)(2) of the Code;
provided, however, that no amount shall be payable by the Executive to the
Company if and to the extent such payment would not either reduce the amount on
which the Executive is subject to tax under Section 1 and Section 4999 of the
Code or generate a refund of such taxes. In the event that the Accounting Firm,
based upon controlling precedent or substantial authority, determines that an
Underpayment has occurred, any such Underpayment shall be paid promptly (and in
no event later than 60 days following the date on which the Underpayment is
determined) by the Company to or for the benefit of the Executive together with
interest at the applicable federal rate provided for in Section 7872(f)(2) of
the Code.

10. Confidential Information. Each Executive shall comply with any and all
confidentiality agreements with the Company and its Affiliates to which the
Executive is, or shall be, a party.

 

  11. Successors.

(a) Except as otherwise provided herein or by law, no right or interest of an
Executive under this Plan shall be assignable or transferable, in whole or in
part, either directly or otherwise, including without limitation, by execution,
levy, garnishment, attachment, pledge or in any manner; no attempted assignment
or transfer thereof shall be effective; and no right or interest of any
Executive under this Plan shall be subject to any obligation or liability of
such Executive. When a payment is due under this Plan to an Executive who is
unable to care for his or her affairs, payment may be made directly to his legal
guardian or personal representative.

(b) This Plan shall inure to the benefit of and be binding upon the Company and
its successors and assigns. Except as provided in Section 11(c) of this Plan,
this Plan shall not be assignable by the Company.

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
the Company’s obligations under this Plan in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Plan, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Plan by operation of law or
otherwise.

 

14



--------------------------------------------------------------------------------

  12. Miscellaneous.

(a) This Plan shall be governed by and construed in accordance with the laws of
the State of Minnesota, without reference to principles of conflict of laws. The
captions of this Plan are not part of the provisions hereof and shall have no
force or effect. This Plan may not be amended or modified otherwise than by a
written agreement executed by the parties hereto or their respective successors
and legal representatives.

(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

If to an Executive:

At the most recent address on file at the Company.

If to the Company:

Medtronic, Inc.

Legal Dept. LC400

710 Medtronic Parkway

Minneapolis, MN 55432-5604

Attention: General Counsel

or to such other address an Executive or the Company shall have furnished in
writing in accordance herewith. Notices and communications shall be effective
within 5 business days of the date of mailing.

(c) The invalidity or unenforceability of any provision of this Plan shall not
affect the validity or enforceability of any other provision of this Plan.

(d) The Company may withhold from any amounts payable under this Plan such
United States federal, state, or local or foreign taxes as shall be required to
be withheld pursuant to any applicable law or regulation.

(e) An Executive’s or the Company’s failure to insist upon strict compliance
with any provision of this Plan or the failure to assert any right the Executive
or the Company may have hereunder, including, without limitation, the right of
such Executive to terminate employment for Good Reason pursuant to Sections
5(c)(i) through 5(c)(v) of this Plan, shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Plan.

(f) Except as may otherwise be provided under any other written agreement
between the Executive and the Company, the employment of the Executive by the
Company may be terminated by either the Executive or the Company at any time
prior to the Effective Date or, subject to the obligations of the Company
provided for in this Plan in the event of a termination after the Effective
Date, at any time on or after the Effective Date. Moreover, if prior to the
Effective Date, (i) the Executive’s employment with the Company terminates or
(ii) the Executive ceases to be an officer of Medtronic plc or (iii) the Board
or any committee of the

 

15



--------------------------------------------------------------------------------

Board which is designated by the Board to administer the Plan (the
“Administrator”) determines that an individual previously designated as an
Executive for purposes of the Plan is no longer an Executive for purposes of
this Plan, then such Executive shall have no further rights under this Plan.
Notwithstanding the foregoing, if (i) an Executive’s participation in the Plan
is terminated due to the Company’s or Administrator’s determination that
Executive shall no longer be an officer of Medtronic plc, or due to the
Administrator’s determination that Executive shall no longer be an Executive for
purposes of the Plan, (ii) such termination of participation occurs prior to the
date on which a Change of Control occurs, and (iii) it is reasonably
demonstrated by the Executive that such termination of participation (A) was at
the request of a third party who has taken steps reasonably calculated to effect
the Change of Control or (B) otherwise arose in connection with or anticipation
of the Change of Control, then such individual shall be deemed to be an
Executive for purposes of the Plan. From and after the Effective Date, except
with respect to the Plans described in Section 10 hereof, this Plan shall
supersede any other agreement between the parties with respect to the subject
matter hereof in effect immediately prior to the adoption of this Plan.

(g) The Plan is intended to comply with the requirements of Section 409A of the
Code or an exemption or exclusion therefrom and, with respect to amounts that
are subject to Section 409A of the Code, shall in all respects be administered
in accordance with Section 409A of the Code. Each payment under this Plan shall
be treated as a separate payment for purposes of Section 409A of the Code. In no
event may an Executive, directly or indirectly, designate the calendar year of
any payment to be made under this Plan. If an Executive dies following the Date
of Termination and prior to the payment of any amounts delayed on account of
Section 409A of the Code, such amounts shall be paid to the personal
representative of such Executive’s estate within 30 days after the date of the
Executive’s death. All reimbursements and in-kind benefits provided under this
Plan that constitute deferred compensation within the meaning of Section 409A of
the Code shall be made or provided in accordance with the requirements of
Section 409A of the Code, including, without limitation, that (i) in no event
shall reimbursements by the Company under this Plan be made later than the end
of the calendar year next following the calendar year in which the applicable
fees and expenses were incurred, provided that an Executive shall have submitted
an invoice for such fees and expenses at least 10 days before the end of the
calendar year next following the calendar year in which such fees and expenses
were incurred; (ii) the amount of in-kind benefits that the Company is obligated
to pay or provide in any given calendar year shall not affect the in-kind
benefits that the Company is obligated to pay or provide in any other calendar
year; (iii) such Executive’s right to have the Company pay or provide such
reimbursements and in-kind benefits may not be liquidated or exchanged for any
other benefit; and (iv) in no event shall the Company’s obligations to make such
reimbursements or to provide such in-kind benefits apply later than such
Executive’s remaining lifetime (or if longer, through the 20th anniversary of
the Effective Date).

(h) This Plan shall be interpreted, administered and operated by the
Administrator, which shall have complete authority, in its sole discretion
subject to the express provisions of this Plan, to interpret this Plan, to
prescribe, amend and rescind rules and regulations relating to it and to make
all other determinations necessary or advisable for the administration of this
Plan. All questions of any character whatsoever arising in connection with the
interpretation of this Plan or its administration or operation shall be
submitted to and settled and determined by the Administrator in accordance with
the procedure for claims and appeals

 

16



--------------------------------------------------------------------------------

described in Section 7 hereof. Any such settlement and determination shall be
final and conclusive, and shall bind and may be relied upon by the Company, each
Executive and all other parties in interest. The Administrator may delegate any
of its duties hereunder to such person or persons from time to time as it may
designate.

(i) The obligations of the Company and each Executive under this Plan which by
their nature may require either partial or total performance after the
expiration of the Plan shall survive such expiration.

(j) This Plan shall not be funded. No Executive shall have any right to, or
interest in, any assets of the Company which may be applied by the Company to
the payment of benefits or other rights under this Plan.

(k) In the event of a claim by an Executive as to the amount or timing of any
payment or benefit, such Executive shall present the reason for his or her claim
in writing to the Company. The Company shall, within sixty (60) days after
receipt of such written claim, send a written notification to the Executive as
to its disposition. In the event the claim is wholly or partially denied, such
written notification shall (i) state the specific reason or reasons for the
denial, (ii) make specific reference to pertinent Plan provisions on which the
denial is based, (iii) provide a description of any additional material or
information necessary for the Executive to perfect the claim and an explanation
of why such material or information is necessary, and (iv) set forth the
procedure by which the Executive may appeal the denial of the claim. In the
event an Executive wishes to appeal the denial of a claim, he or she may request
a review of such denial by making application in writing to the Company within
sixty (60) days after receipt of such denial. Such Executive (or his or her duly
authorized legal representative) may, upon written request to the Company,
review any documents pertinent to his claim, and submit in writing issues and
comments in support of his position. Within sixty (60) days after receipt of a
written appeal (unless special circumstances, such as the need to hold a
hearing, require an extension of time, but in no event more than one hundred
twenty (120) days after such receipt), the Company shall notify the Executive of
the final decision. The final decision shall be in writing and shall include
specific reasons for the decision, written in a manner calculated to be
understood by the claimant, and specific references to the pertinent Plan
provisions on which the decision is based.

(l) This Plan may be amended or terminated by the Administrator at any time
prior to the Effective Date; provided, however, that any change which would be
adverse to any Executive, as determined in the sole discretion of the
Administrator, shall not be effective with respect to such Executive until
twelve (12) months following the date on which such change is communicated to
such Executive. Following the Effective Date, this Plan may not be terminated or
amended in a manner which would be adverse to any Executive.

 

17